Citation Nr: 0523696	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hypertension, 
secondary to diabetes mellitus type II.

2.	Entitlement to service connection for post traumatic 
stress disorder.

3.	Entitlement to increased rating for lumbar disc 
disease, L5-S1, surgically corrected currently evaluated 
as 40 percent disabling.

4.	Entitlement to increased rating for diabetes mellitus, 
currently 20 percent disabling.

5.	Entitlement to increased rating for hiatal hernia with 
acid reflux disease (claimed as acid reflux disease), 
currently 0 percent disabling.

6.	Entitlement to increased rating for peripheral 
neuropathy, left lower extremity currently evaluated as 20 
percent disabling.

7.	Entitlement to increased rating for peripheral 
neuropathy, right lower extremity currently evaluated as 
20 percent disabling.

8.	Entitlement to increased rating for peripheral 
neuropathy, left upper extremity currently evaluated as 10 
percent disabling.

9.	Entitlement to increased rating for peripheral 
neuropathy, right upper extremity, currently 0 percent 
disabling.

10.	Entitlement to an earlier effective date than July 
10, 2002 for the grant of individual unemployability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee


ATTORNEY FOR THE BOARD

Jeanne Yang, Intern

REMAND

The veteran had active military service from May 1967 to May 
1973 and again from August 1973 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, August 2003, January 2004, 
and June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a statement received in August 2005, the veteran requested 
a videoconference hearing before a member of the Board. Since 
the veteran has not been provided a hearing in accordance 
with his request, it is appropriate to remand this case for 
due process reasons. The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. The VA 
will notify the veteran if further action is required on his 
part.

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify him of the 
scheduled hearing at the latest address of record. 
This hearing is to be scheduled in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


